                       IN THE UNITED STATES DISTRICT COURT
                            FOR THE DISTRICT OF KANSAS

TERRANCE D. WILLS,

               Plaintiff,

               v.                                             CASE NO. 20-3047-SAC

(FNU) BAKER, et al.,

               Defendants.
                               MEMORANDUM AND ORDER
                               AND ORDER TO SHOW CAUSE

       Plaintiff Terrance D. Wills is hereby required to show good cause, in writing, to the

Honorable Sam A. Crow, United States District Judge, why this action should not be dismissed

due to the deficiencies in Plaintiff’s Complaint that are discussed herein. Plaintiff is also given

the opportunity to file an amended complaint to cure the deficiencies.

I. Nature of the Matter before the Court

       Plaintiff brings this pro se civil rights action pursuant to Bivens v. Six Unknown Named

Agents of the Federal Bureau of Narcotics, 403 U.S. 388 (1971). Plaintiff is housed at the

Leavenworth Detention Center (“CCA” or “Core-Civic”) in Leavenworth, Kansas. The Court

granted Plaintiff leave to proceed in forma pauperis.

       Plaintiff alleges in his Complaint that on December 24, 2019, he was involved in an

altercation with another inmate, and was taken to the RHU pending an investigation. Plaintiff

was found to be an innocent victim and was returned to general population. Seven days later, his

assailant from the incident was also placed in the same wing. Plaintiff made his Unit Manager

B. Miller aware of the situation, and Miller left the housing unit without assisting Plaintiff.

Plaintiff alleges that due to his fear he left the housing unit and placed himself in the RHU.

       Plaintiff alleges that Defendants’ failure to protect him and failure to follow their own


                                                 1
procedures, constituted cruel and unusual punishment in violation of the Eighth Amendment.

Plaintiff also alleges that his due process rights were violated because his housing assignment

imposed “atypical and significant hardship” on him. Plaintiff names as Defendants: (fnu) Baker,

Warden; (fnu) Stutzman, Chief of Security; B. Miller, Unit Manager; (fnu) Rice, Chief of Unit

Management; (fnu) Day, Counselor; and Core Civic of America. Plaintiff’s seeks $350,000 in

damages.

       Plaintiff filed a “Motion of entry of evidence/additional information” (Doc. 4), seeking to

add his grievance form as additional evidence. The Court will grant the motion. The response

on the grievance states that Plaintiff did not ask for protective custody until January 10, 2020,

and he was moved at that time.

II. Statutory Screening of Prisoner Complaints

       The Court is required to screen complaints brought by prisoners seeking relief against a

governmental entity or an officer or an employee of a governmental entity. 28 U.S.C.

§ 1915A(a). The Court must dismiss a complaint or portion thereof if a plaintiff has raised

claims that are legally frivolous or malicious, that fail to state a claim upon which relief may be

granted, or that seek monetary relief from a defendant who is immune from such relief. 28

U.S.C. § 1915A(b)(1)–(2).

       “To state a claim under § 1983, a plaintiff must allege the violation of a right secured by

the Constitution and laws of the United States, and must show that the alleged deprivation was

committed by a person acting under color of state law.” West v. Atkins, 487 U.S. 42, 48 (1988)

(citations omitted); Northington v. Jackson, 973 F.2d 1518, 1523 (10th Cir. 1992). A court

liberally construes a pro se complaint and applies “less stringent standards than formal pleadings

drafted by lawyers.” Erickson v. Pardus, 551 U.S. 89, 94 (2007). In addition, the court accepts



                                                2
all well-pleaded allegations in the complaint as true. Anderson v. Blake, 469 F.3d 910, 913 (10th

Cir. 2006). On the other hand, “when the allegations in a complaint, however true, could not

raise a claim of entitlement to relief,” dismissal is appropriate. Bell Atlantic Corp. v. Twombly,

550 U.S. 544, 558 (2007).

        A pro se litigant’s “conclusory allegations without supporting factual averments are

insufficient to state a claim upon which relief can be based.” Hall v. Bellmon, 935 F.2d 1106,

1110 (10th Cir. 1991). “[A] plaintiff’s obligation to provide the ‘grounds’ of his ‘entitlement to

relief’ requires “more than labels and conclusions, and a formulaic recitation of the elements of a

cause of action.” Twombly, 550 U.S. at 555 (citations omitted). The complaint’s “factual

allegations must be enough to raise a right to relief above the speculative level” and “to state a

claim to relief that is plausible on its face.” Id. at 555, 570.

        The Tenth Circuit Court of Appeals has explained “that, to state a claim in federal court,

a complaint must explain what each defendant did to [the pro se plaintiff]; when the defendant

did it; how the defendant’s action harmed [the plaintiff]; and, what specific legal right the

plaintiff believes the defendant violated.” Nasious v. Two Unknown B.I.C.E. Agents, 492 F.3d

1158, 1163 (10th Cir. 2007). The court “will not supply additional factual allegations to round

out a plaintiff’s complaint or construct a legal theory on a plaintiff’s behalf.” Whitney v. New

Mexico, 113 F.3d 1170, 1173-74 (10th Cir. 1997) (citation omitted).

        The Tenth Circuit has pointed out that the Supreme Court’s decisions in Twombly and

Erickson gave rise to a new standard of review for § 1915(e)(2)(B)(ii) dismissals. See Kay v.

Bemis, 500 F.3d 1214, 1218 (10th Cir. 2007) (citations omitted); see also Smith v. United States,

561 F.3d 1090, 1098 (10th Cir. 2009). As a result, courts “look to the specific allegations in the

complaint to determine whether they plausibly support a legal claim for relief.” Kay, 500 F.3d at



                                                   3
1218 (citation omitted). Under this new standard, “a plaintiff must ‘nudge his claims across the

line from conceivable to plausible.’” Smith, 561 F.3d at 1098 (citation omitted). “Plausible” in

this context does not mean “likely to be true,” but rather refers “to the scope of the allegations in

a complaint: if they are so general that they encompass a wide swath of conduct, much of it

innocent,” then the plaintiff has not “nudged [his] claims across the line from conceivable to

plausible.” Robbins v. Oklahoma, 519 F.3d 1242, 1247 (10th Cir. 2008) (citing Twombly, 127 S.

Ct. at 1974).

III. DISCUSSION

       A. Bivens Claim Against the Core-Civic Defendants

       The United States Supreme Court has found that a Bivens remedy is not available to a

prisoner seeking damages from the employees of a private prison for violation of the prisoner’s

Eighth Amendment rights. Minneci v. Pollard, 565 U.S. 118, 120–21 (2012) (refusing to imply

the existence of a Bivens action where state tort law authorizes alternate action providing

deterrence and compensation); see also Corr. Servs. Corp. v. Malesko, 534 U.S. 61, 63, 71–73

(2001) (holding that Bivens action does not lie against a private corporation operating a halfway

house under contract with the Bureau of Prisons). In Minneci, the Supreme Court stated:

                [W]here . . . a federal prisoner seeks damages from privately
                employed personnel working at a privately operated federal prison,
                where the conduct allegedly amounts to a violation of the Eighth
                Amendment, and where that conduct is of a kind that typically falls
                within the scope of traditional state tort law (such as the conduct
                involving improper medical care at issue here), the prisoner must
                seek a remedy under state tort law. We cannot imply a Bivens
                remedy in such a case.

Minneci, 565 U.S. at 131.

       The Supreme Court reasoned that “a critical difference” between cases where Bivens

liability applied and those where it did not was “employment status,” i.e., whether the defendants


                                                 4
were “personnel employed by the government [or] personnel employed by a private firm.” Id. at

126. Defendant Core-Civic is a private corporation contracting with the United States Marshals

Service, a federal law enforcement agency. The remaining Defendants are private employees of

a private corporation.    The Supreme Court also rejected the argument that private actors

performing governmental functions should be considered federal agents for the purposes of

Bivens liability. Id. at 126–27.

       The Supreme Court held in Minneci that the “ability of a prisoner to bring state tort law

damages action[s] against private individual defendants means that the prisoner does not ‘lack

effective remedies.’” Id. at 125 (citing Malesko, 534 U.S. at 72). They reasoned that “in the

case of a privately employed defendant, state tort law provides an ‘alternative, existing process’

capable of protecting the constitutional interests at stake.” Id. (citing Wilkie v. Robbins, 551 U.S.

537, 550 (2007)). They explained that, “[s]tate-law remedies and a potential Bivens remedy need

not be perfectly congruent” and even if “state tort law may sometimes prove less generous than

would a Bivens action,” this fact is not a “sufficient basis to determine state law inadequate.” Id.

at 129 (finding that “federal law as well as state law contains limitations”).

       The Supreme Court also found “specific authority indicating that state law imposes

general tort duties of reasonable care (including medical care) on prison employees in every one

of the eight States where privately managed secure federal facilities are currently located.” Id. at

128. “[I]n general, state tort law remedies provide roughly similar incentives for potential

defendants to comply with the Eighth Amendment while also providing roughly similar

compensation to victims of violations.” Id. at 130. In fact, Kansas is another state whose tort

law reflects the “general principles of tort law” recognized in Minneci and set forth in the

(Second) Restatement of Torts §§ 314A(4), 320 (1963–64). See Camp v. Richardson, No. 11-



                                                  5
3128-SAC, 2014 WL 958741, at n.12 (D. Kan. 2014) (citing Estate of Belden v. Brown Cty., 261

P.3d 943 (Kan. App. 2011) (setting forth remedies available in Kansas)).

        Likewise, the Tenth Circuit has previously stated that “the presence of an alternative

cause of action against individual defendants provides sufficient redress such that a Bivens cause

of action need not be implied.” Crosby v. Martin, 502 F. App’x 733, 735 (10th Cir. 2012)

(unpublished) (citing Peoples v. CCA Det. Ctrs., 422 F.3d 1090, 1102 (10th Cir. 2005)). The

Tenth Circuit found that where plaintiff “has an alternative cause of action against the defendants

pursuant to Kansas state law, he is precluded from asserting a Bivens action against the

defendants in their individual capacities,” and he is “barred by sovereign immunity from

asserting a Bivens action against the defendants in their official capacities.” Crosby, 502 F.

App’x at 735 (citing Farmer v. Perrill, 275 F.3d 958, 963 (10th Cir. 2001) (finding that an

official-capacity claim “contradicts the very nature of a Bivens action. There is no such animal

as a Bivens suit against a public official tortfeasor in his or her official capacity.”)).

        Plaintiff’s remedy against Core-Civic and its employees, if any, is an action in state court

for negligence or other misconduct. See Harris v. Corr. Corp. of Am. Leavenworth Det. Ctr.,

No. 16-3068-SAC-DJW, 2016 WL 6164208, at *3 (stating that plaintiff has remedies for

injunctive relief in state court and citing Peoples, 422 F.3d at 1104–05 (individual CCA

defendants owed a duty to protect to plaintiff that if breached, would impose negligence

liability); Lindsey, 557 F. Supp. 2d at 1225 (Kansas law generally provides an inmate with a

remedy against CCA employees for negligence and for actions amounting to violations of federal

constitutional rights.); see also Menteer v. Applebee, 2008 WL 2649504, at *8–9 (D. Kan.

June 27, 2008) (plaintiff’s state law negligence claim found to be equally effective, alternative

cause of action to Bivens claim). In addition, “[i]n Kansas, a prisoner may attack the terms and



                                                    6
conditions of his or her confinement as being unconstitutional through a petition filed under

K.S.A. 60-1501.” Harris, 2016 WL 6164208, at *3 (citing Jamerson v. Heimgartner, 326 P.3d

1091, at *1 (Kan. App. June 20, 2014) (unpublished)). Because Plaintiff has an alternative cause

of action against the Core-Civic Defendants pursuant to Kansas state law, he is precluded from

asserting a Bivens action in federal court against these defendants. Plaintiff’s claims are subject

to dismissal.

       B. Due Process

       Plaintiff alleges that his due process rights were violated when he was placed in the RHU

for protective custody. The Due Process Clause protects against “deprivations of life, liberty, or

property; and those who seek to invoke its procedural protection must establish that one of these

interests is at stake.” Wilkinson v. Austin, 545 U.S. 209, 221 (2005). “A liberty interest may

arise from the Constitution itself, by reason of guarantees implicit in the word ‘liberty,’ . . . or it

may arise from an expectation or interest created by state laws or policies.” Id. (citing Vitek v.

Jones, 445 U.S. 480, 493–94 (1980) (liberty interest in avoiding involuntary psychiatric

treatment and transfer to mental institution); Wolff v. McDonnell, 418 U.S. 539, 556–58 (1974)

(liberty interest in avoiding withdrawal of state-created system of good-time credits)).

       Liberty interests which are protected by the Due Process Clause are “generally limited to

freedom from restraint which, while not exceeding the sentence in such an unexpected manner as

to give rise to protection by the Due Process Clause of its own force . . . nonetheless imposes

atypical and significant hardship on the inmate in relation to the ordinary incidents of prison

life.” Sandin v. Conner, 515 U.S. 472, 484 (1995) (internal citations omitted). Plaintiff does not

have a constitutional right to a particular security classification or to be housed in a particular

yard. Meachum v. Fano, 427 U.S. 215, 224 (1976); Harbin-Bey v. Rutter, 420 F.3d 571, 577



                                                  7
(6th Cir. 2005) (increase in security classification does not constitute an atypical and significant

hardship because “a prisoner has no constitutional right to remain incarcerated in a particular

prison or to be held in a specific security classification”)).

        The Supreme Court has held that “the Constitution itself does not give rise to a liberty

interest in avoiding transfer to more adverse conditions of confinement.” Wilkinson, 545 U.S. at

221–22 (citing Meachum, 427 U.S. at 225 (no liberty interest arising from Due Process Clause

itself in transfer from low-to maximum-security prison because “[c]onfinement in any of the

State’s institutions is within the normal limits or range of custody which the conviction has

authorized the State to impose”). “Changing an inmate’s prison classification . . . ordinarily does

not deprive him of liberty, because he is not entitled to a particular degree of liberty in prison.”

Sawyer v. Jefferies, 315 F. App’x 31, 34 (10th Cir. 2008) (citing Templeman v. Gunter, 16 F.3d

367, 369 (10th Cir. 1994) (citing Meachum, 427 U.S. at 225)). Plaintiff has not alleged that his

assignment imposed any atypical and significant hardship in relation to the ordinary incidents of

prison life. Cf. Wilkinson, 545 U.S. at 223–24 (finding atypical and significant hardship in

assignment to supermax facility where all human contact prohibited, conversation not permitted,

lights on 24-hours-a-day, exercise allowed for only one hour per day in small indoor room,

indefinite placement with annual review, and disqualification of otherwise eligible inmate for

parole consideration).

        Plaintiff does not have a constitutional right to dictate where he is housed, whether it is

which facility or which classification within a facility. See Schell v. Evans, 550 F. App’x 553,

557 (10th Cir. 2013) (citing Meachum, 427 U.S. at 228–29; Cardoso v. Calbone, 490 F.3d 1194,

1197–98 (10th Cir. 2007). Moreover, jail officials are entitled to great deference in the internal

operation and administration of the facility. See Bell v. Wolfish, 441 U.S. 520, 547–48 (1979).



                                                   8
Plaintiff’s claims regarding his security classification are subject to dismissal for failure to state a

claim.

         C. Damages

         Plaintiff’s request for compensatory damages is barred by 42 U.S.C. § 1997e(e), because

Plaintiff has failed to allege a physical injury. Section 1997e(e) provides in pertinent part that

“[n]o Federal civil action may be brought by a prisoner confined in a jail, prison, or other

correctional facility, for mental or emotional injury suffered while in custody without a prior

showing of physical injury.” 42 U.S.C. § 1997e(e). Plaintiff was moved into protective custody

and does not allege that he was injured after the inmate was placed in his wing.

IV. Motions

         Plaintiff filed a Motion for Appointment of Counsel (Doc. 5), arguing that the case is

complex, Plaintiff has no formal training in the law, Plaintiff has a history of mental issues and

chemical dependency, the case will involve deposing witnesses and obtaining records, and

Plaintiff does not have the proper resources to properly defend himself.

         The Court has considered Plaintiff’s motion for appointment of counsel. There is no

constitutional right to appointment of counsel in a civil case. Durre v. Dempsey, 869 F.2d 543,

547 (10th Cir. 1989); Carper v. DeLand, 54 F.3d 613, 616 (10th Cir. 1995). The decision

whether to appoint counsel in a civil matter lies in the discretion of the district court. Williams v.

Meese, 926 F.2d 994, 996 (10th Cir. 1991). “The burden is on the applicant to convince the

court that there is sufficient merit to his claim to warrant the appointment of counsel.” Steffey v.

Orman, 461 F.3d 1218, 1223 (10th Cir. 2006) (quoting Hill v. SmithKline Beecham Corp., 393

F.3d 1111, 1115 (10th Cir. 2004)). It is not enough “that having counsel appointed would have

assisted [the prisoner] in presenting his strongest possible case, [as] the same could be said in



                                                   9
any case.” Steffey, 461 F.3d at 1223 (quoting Rucks v. Boergermann, 57 F.3d 978, 979 (10th Cir.

1995)).

          In deciding whether to appoint counsel, courts must evaluate “the merits of a prisoner’s

claims, the nature and complexity of the factual and legal issues, and the prisoner’s ability to

investigate the facts and present his claims.” Hill, 393 F.3d at 1115 (citing Rucks, 57 F.3d at

979). The Court concludes in this case that (1) it is not clear at this juncture that Plaintiff has

asserted a colorable claim against a named defendant; (2) the issues are not complex; and (3)

Plaintiff appears capable of adequately presenting facts and arguments. The Court denies the

motion without prejudice to refiling the motion if Plaintiff’s Complaint survives screening.

          Plaintiff has also filed a Motion for Summary Judgment (Doc. 6) and Motion to Compel

Discovery (Doc. 7). Because Plaintiff’s Complaint has not survived screening and no defendants

have been served, Plaintiff’s motions are denied as premature.

V. Response and/or Amended Complaint Required

          Plaintiff is required to show good cause why his Complaint should not be dismissed for

the reasons stated herein. Plaintiff is also given the opportunity to file a complete and proper

amended complaint upon court-approved forms that cures all the deficiencies discussed herein.1

Plaintiff is given time to file a complete and proper amended complaint in which he (1) raises

only properly joined claims and defendants; (2) alleges sufficient facts to state a claim for a


1
  To add claims, significant factual allegations, or change defendants, a plaintiff must submit a complete amended
complaint. See Fed. R. Civ. P. 15. An amended complaint is not simply an addendum to the original complaint, and
instead completely supersedes it. Therefore, any claims or allegations not included in the amended complaint are no
longer before the court. It follows that a plaintiff may not simply refer to an earlier pleading, and the amended
complaint must contain all allegations and claims that a plaintiff intends to pursue in the action, including those to
be retained from the original complaint. Plaintiff must write the number of this case (20-3047-SAC) at the top of the
first page of his amended complaint and he must name every defendant in the caption of the amended complaint.
See Fed. R. Civ. P. 10(a). Plaintiff should also refer to each defendant again in the body of the amended complaint,
where he must allege facts describing the unconstitutional acts taken by each defendant including dates, locations,
and circumstances. Plaintiff must allege sufficient additional facts to show a federal constitutional violation.


                                                         10
federal constitutional violation and show a cause of action in federal court; and (3) alleges

sufficient facts to show personal participation by each named defendant.

          If Plaintiff does not file an amended complaint within the prescribed time that cures all

the deficiencies discussed herein, this matter will be decided based upon the current deficient

Complaint and may be dismissed without further notice for failure to state a claim.

          IT IS THEREFORE ORDERED THAT Plaintiff’s motion to supplement (Doc. 4) is

granted.

          IT IS FURTHER ORDERED that Plaintiff’s Motion for Appointment of Counsel

(Doc. 5) is denied without prejudice.

          IT IS FURTHER ORDERED that Plaintiff’s Motion for Summary Judgment (Doc. 6)

and Motion to Compel Discovery (Doc. 7) are premature and therefore denied.

          IT IS FURTHER ORDERED that Plaintiff is granted until March 20, 2020, in which

to show good cause, in writing, to the Honorable Sam A. Crow, United States District Judge,

why Plaintiff’s Complaint should not be dismissed for the reasons stated herein.

          IT IS FURTHER ORDERED that Plaintiff is also granted until March 20, 2020, in

which to file a complete and proper amended complaint to cure all the deficiencies discussed

herein.

          The clerk is directed to send § 1331 forms and instructions to Plaintiff.

          IT IS SO ORDERED.

          Dated February 21, 2020, in Topeka, Kansas.

                                                s/ Sam A. Crow
                                                Sam A. Crow
                                                U.S. Senior District Judge




                                                   11
